In The

                             Court of Appeals

                  Ninth District of Texas at Beaumont

                            __________________

                            NO. 09-19-00109-CV
                            __________________

ANDREW KENNEDY AND ELIZABETH KENNEDY, INDIVIDUALS AND
     D/B/A AMBASSADOR PEST MANAGEMENT, LLC, AND
         ROYAL KENNEDY HOLDINGS, LLC, Appellants

                                     V.

       AATTABOY TERMITE & PEST CONTROL, INC., Appellee

__________________________________________________________________

                On Appeal from the 58th District Court
                       Jefferson County, Texas
                      Trial Cause No. A-200,743
__________________________________________________________________

                        MEMORANDUM OPINION

     After the trial court awarded Aattaboy Termite & Pest Control, Inc.

$1,341,259 in actual and punitive damages following a hearing on Aattaboy’s

traditional motion for summary judgment, the defendants (Andrew and Elizabeth

Kennedy, Ambassador Pest Management, LLC, and Royal Kennedy Holdings, LLC)




                                     1
appealed.1 The appellants—to whom we will refer to collectively in the opinion as

the Kennedys, as they are the controlling shareholders in the limited liability

companies the plaintiffs sued—argue Aattaboy failed to meet its burden to

conclusively prove each of the elements it needed to prove to prevail on its motion.

      We find that Aattaboy failed to conclusively prove it was entitled to damages

in the various sums the trial court awarded in its judgment. And since we find the

Kennedys are entitled to a new trial on the damages issues, they are entitled to a new

trial on the liability issues as well.2 For the reasons explained below, we reverse the

judgment and remand for a new trial on all issues.

                                       Background

      In 2009, Aattaboy hired Andrew Kennedy to be its operations manager. After

giving him that his position, Aattaboy authorized Andrew to sign checks on

Aattaboy’s accounts. It also made him responsible for managing Aattaboy’s

business. Among Andrew’s responsibilities, he was supposed to pay the sales and

payroll taxes Aattaboy incurred while operating its business.

      In 2016, Leonard Guy Papania and Jackie Papania, Aattaboy’s controlling

shareholders, learned that Andrew had used funds in Aattaboy’s accounts to pay for

personal expenses that he and his wife incurred. These expenses included but were



      1
          See Tex. R. Civ. P. 166a(a), (c).
      2
          See Tex. R. App. P. 44.1(b).
                                              2
not limited to the Kennedys’ purchase of a home. The Papanias also learned Andrew

had used his position with Aattaboy to divert business opportunities from Aattaboy

in another business, Ambassador Pest Management, LLC, a company Andrew and

Elizabeth controlled through a business named Royal Kennedy Holdings, LLC.

According to Aattaboy’s petition, Andrew and Elizabeth embezzled between

$450,000 and $500,000 from Aattaboy after Aattaboy made Andrew its manager of

operations.

      In September 2017, Aattaboy sued the Kennedys, claiming Andrew and

Elizabeth embezzled money from Aattaboy and engaged in other acts of fraud.

Aattaboy alleged that (1) Andrew breached his fiduciary duty to Aattaboy as its

manager, (2) embezzled company funds, (3) committed common law fraud, (4)

failed to disclose material facts he was under a duty to disclose as Aattaboy’s

manager, (5) engaged in acts amounting to statutory fraud, (6) conspired with others

to take property and business opportunities from Aattaboy, and (7) aided and abetted

the business entities Andrew and Elizabeth owned when they committed these torts.

The Kennedys answered by filing a general denial in the suit.

      In December 2018, Aattaboy moved for summary judgment by filing a

traditional motion, so to prevail it needed to prove that its claims were meritorious




                                         3
“as a matter of law” based on “the issues expressly set out in the motion[.]” 3Aattaboy

relied on the following evidence to meet its burden of proof:

            • An affidavit signed by Leonard Guy Papania, one of Aattaboy’s
              controlling shareholders;
            • An affidavit signed by Jackie Papania, Aattaboy’s officer manager,
              Aattaboy’s other controlling shareholder;
            • An affidavit signed by Anjanette VanMarion, a CPA, who audited
              Aattaboy’s books after the Papanias accused Andrew of misusing
              Aattaboy’s funds;
            • Documents tracing the transaction relevant to the Kennedys’ purchase
              of a home;
            • An accounting schedule prepared by a third-party tax consulting firm,
              which summarizes the amount Aattaboy alleged it owed in unpaid
              payroll taxes based on Andrew’s misfeasance as its manager of
              operations;
            • Competing bids on a pest control contract reflecting that both Aattaboy
              and Ambassador Pest Control submitted bids in pursuit of the same
              opportunity;
            • A chart summarizing Aattaboy’s business records, which generally
              shows how Andrew used Aattaboy’s funds to pay American Express
              bills on Elizabeth’s American Express account;
            • A chart summarizing Aattaboy’s business records, which reflects the
              amounts Aattaboy claimed to have paid from its accounts for expenses
              Andrew or Elizabeth incurred that Aattaboy claimed were unrelated to
              its business; and
            • A summary of the checks drawn from Aattaboy’s checking account,
              which Aattaboy claims shows how Andrew used its accounts to pay for
              personal expenses that he and Elizabeth incurred between September
              2014 and June 2016.

      The Kennedys did not file a written response to Aattaboy’s motion for

summary judgment. The Kennedys did, however, appear at the hearing the trial court




      3
          Tex. R. Civ. P. 166a(c).
                                           4
conducted on Aattaboy’s motion for summary judgment. When the hearing ended,

the trial court granted Aattaboy’s motion and then signed a judgment finding the

Kennedys liable to Aattaboy on all the liability claims alleged in Aattaboy’s petition.

The trial court also awarded Aattaboy actual damages of $1,141,259 and exemplary

damages of $200,000. Finally, the judgment includes additional awards favoring

Aattaboy on its claims for attorney’s fees through the trial, awarding Aattaboy

$25,335 on that claim and an additional $20,000 in contingent attorney’s fees in the

event the Kennedys appealed. After the trial court signed the judgment, the

Kennedys moved for a new trial. By written order, the trial court denied the

Kennedys’ post-judgment motion for new trial.

                                  Standard of review

      Aattaboy sought summary judgment in a traditional motion for summary

judgment, filed under Rule 166a(c) of the Texas Rules of Civil Procedure. 4 Under

that Rule, a trial court may grant the motion “when there is no genuine issue as to

any material fact and judgment should be granted in favor of the movant as a matter

of law.”5

      In reviewing a judgment from a summary judgment proceeding, “we take as

true all competent evidence favorable to the nonmovant, and we indulge every



      4
          Id.
      5
          Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005).
                                            5
reasonable inference and resolve any doubts in the nonmovant’s favor.”6 On appeal,

“we consider all grounds presented to the trial court and preserved on appeal in the

interest of judicial economy.”7 The ruling is reviewed under a de novo standard.8

Under that standard, a judgment without “a jury verdict is proper at any course of

the proceedings only when the law does not allow reasonable jurors to decide

otherwise.”9

      A traditional motion requires the party filing the motion to prove the claims it

relied on in its motion as a matter of law. 10 To meet that burden, the evidence

supporting the motion is sufficient if “reasonable people could not differ in their

conclusions, a matter that depends on the facts of each case.”11 The non-movant’s

failure to respond to the motion does not affect the burden placed on the party that

moved for summary judgment since “[s]ummary judgments must stand on their own

merits, and the non-movant’s failure to answer or respond cannot supply by default

the summary judgment proof necessary to establish the movant’s right.” 12




      6
        Id.
      7
        Id.
      8
        Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).
      9
        City of Keller v. Wilson, 168 S.W.3d 802, 823 (Tex. 2005).
      10
         Tex. R. Civ. P. 166a(c).
      11
         City of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678 (Tex.
1979).
      12
         Id.
                                          6
                                      Analysis

      We begin with the Kennedys’ argument claiming Aattaboy failed to provide

the trial court with conclusive proof of the amounts it recovered under the trial

court’s judgment. According to the Kennedys, even if it’s true that Aattaboy

conclusively proved they committed fraud and embezzled from Aattaboy, which are

claims they dispute, the evidence of damages does not rise to conclusive evidence

that justified the damages awarded under the trial court’s judgment. Here, all of

Aattaboy’s claims are for unliquidated damages. Under Texas law, “[s]ummary

judgment is rarely appropriate when the issue is inherently one for the trier of fact

to decide in cases involving unliquidated damages.”13

      While in the trial court, the Kennedys never admitted that they embezzled

money from Aattaboy or that they were guilty of fraud. They also never admitted

the summaries Aattaboy attached to its motion established how much money they

diverted from Aattaboy and applied to their personal use. Under the Kennedys’

general denial, Aattaboy needed to prove its claims of fraud and prove how much

the Kennedys caused it to suffer in damages based on Kennedys’ acts of fraud based




      13
         Rivera v. White, 234 S.W.3d 802, 806 (Tex. App.—Texarkana 2007, no
pet.); see also Newsom v. State, 922 S.W.2d 274, 281 (Tex. App.—Austin 1996, writ
denied) (“Summary judgment is therefore inappropriate in cases involving
unliquidated damages.”).
                                         7
on the burden of proof it had to meet to prevail on all the issues it raised in its

motion.14

      The difference between liquidated and unliquidated damages is clear.15 The

Dictionary of Modern Legal Usage explains liquidated damages exist “when the

parties to a contract have agreed in advance on the measure of damages to be

assessed in the event of default.”16 In contrast, unliquidated damages are damages

“that have not been previously specified or contractually provided for.

[Unliquidated] damages become liquidated only after a court or jury assesses them.

Tort actions almost always involve unliquidated damages.”17 And since unliquidated

damages are not susceptible to conclusive evidence that shows how much the award

should be, parties who move for a traditional summary judgment on an unliquidated

damages claim are generally not entitled to prevail. 18

      The record shows the trial court disposed of Aattaboy’s unliquidated damages

claims based on the evidence Aattaboy filed to support its traditional motion. And

while Aattaboy supported its traditional motion with an affidavit from a CPA, which



      14
         See Clear Creek Basin Auth., 589 S.W.2d at 678.
      15
         Compare Tex. R. Civ. P. 241 (Assessing Damages on Liquidated Demands),
with Tex. R. Civ. P. 243 (Unliquidated Demands); see also Novosad v. Cunningham,
38 S.W.3d 767, 773 (Tex. App.—Houston [14th Dist.] 2001, no pet.).
      16
         BRYAN A. GARNER, A DICTIONARY OF MODERN LEGAL USAGE 1530 (2d ed.
1995).
      17
         Id. at 902.
      18
         Rivera, 234 S.W.3d at 805, 806.
                                         8
describes Aattaboy’s damages and is consistent with the summaries Aattaboy

provided with its motion, the opinions of a damage expert drawn from such evidence

is not the same as conclusive proof on which no reasonable person would disagree.

Instead, as to opinion testimony, the rule is that “opinion testimony, even when

uncontroverted, does not bind the jury unless the subject matter is one for experts

alone[.]” 19 For these reasons, we conclude Aattaboy failed to support its traditional

motion with conclusive proof on the amounts it recovered in the judgment. We hold

the Kennedys are entitled to a new trial on the reasonable damages the Kennedys

caused Aattaboy to suffer by virtue of their various torts. 20

      Next, we address the Kennedys’ arguments claiming this Court should also

overturn the trial court’s liability findings. Rule 44.1(b) of the Texas Rules of

Appellate Procedure provides that appellate courts may not order new trials solely

on damages when the record shows the liability claims were also matters the

defendant contested in the trial. 21 While this trial involved a summary judgment

proceeding, the record also shows the Kennedys contested their liability by filing a

general denial. And since the case must be reversed as to damages, we also reverse



      19
          Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 338 (Tex. 1998);
see also Hood v. Tex. Indem. Ins. Co., 209 S.W.2d 345, 346 (Tex. 1948).
       20
          See McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986); Rivera,
234 S.W.3d at 806.
       21
          See Tex. R. App. P. 44.1(b); Estrada v. Dillon, 44 S.W.3d 558, 562 (Tex.
2001).
                                          9
the trial court’s liability findings since that’s what is required under the law.22 Stated

another way, we may not remand for a new trial solely on the trial court’s damages

awards. 23

                                      Conclusion

      We sustain the appellants’ first issue. For the reasons explained above, we

reverse the trial court’s judgment and remand the case for a new trial on all issues.24

      REVERSED AND REMANDED.



                                                       _________________________
                                                            HOLLIS HORTON
                                                                 Justice

Submitted on August 10, 2020
Opinion Delivered April 22, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




      22
          Id.
      23
          Id.; Willis v. Donnelly, 199 S.W.3d 262, 276 (Tex. 2006); Estrada, 44
S.W.3d at 562 (explaining that since the plaintiff’s claims included claims seeking
unliquidated damages, “the court of appeals erred in remanding only the damages
part of the case”).
       24
          Tex. R. App. P. 47.1 (providing the opinion issued by appellate courts must
be as brief as practicable while addressing “every issue raised and necessary to final
disposition of the appeal”).
                                          10